Code, § 1183, was originally enacted as a part of section 42 of the act approved August 13, 1907. Gen. Acts 1907, p. 815. That act was designed to apply to and to govern municipal administrations under what has been called in more recent years the aldermanic form of government. Section 1183 (Code) prescribed a particular mode for the execution of contracts (not therein excepted) of municipalities, the prescription being that they should be "in writing, signed and executed in the name of the city or town, by the officers authorized to make the same, and by the party contracting"; that, unless "otherwise directed by law or ordinance, such contracts" should be entered into and executed "by the mayor in the name of the city or town." By the act approved April 8, 1911 (Gen. Acts 1911, pp. 330-355), a commission form of municipal government was created for cities of the class to which the city of Mobile belonged. This act effectually annulled, so far as Mobile was concerned, the aldermanic form of municipal government, and with it passed the office and officer called "mayor" in the act of 1907, noted ante. In and by section 8 of the act approved April 8, 1911, the power and authority of the municipality to contract and the method or mode to effectuate the imposition of and the subjection to obligations of contract were provided for in terms pointedly inconsistent with the quoted provisions of Code, § 1183. That section (8 of the act of 1911) expressly provides, among other things pertaining to the record of the commission's proceedings, that the affirmative vote of two members "shall be necessary and sufficient" for the "transaction of any business of any sort by said board, or theexercise of any of the power conferred upon it by the terms of this act, or that may hereafter be conferred upon it." (Italics supplied.) Broader terms could not have been selected in which to express the comprehensive idea. The word "sufficient" should be accorded its ordinary signification, and when that is done the power to contract, in the mode there (section 8) prescribed, was sufficiently, effectually exercised, regardless of the provisions of Code, § 1183, which were thereby repealed.
I therefore dissent from the opinion of the majority.